Citation Nr: 1731042	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960 and October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2017, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned Veterans Law Judge held the record open for 30 days for the receipt of any additional evidence; however, to date, none has been received.  

In June 2017, the Veteran submitted a motion to advance his case on the docket; however, he is advised that the undersigned Veterans Law Judge previously granted such motion at the April 2017 hearing.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran seeks service connection for bilateral hearing loss, which he contends is related to his in-service noise exposure.  In this regard, he reported that, while in a basic infiltration course in 1957, he was near an artillery simulator when it went off and, thereafter, was exposed to noise in the course of his duties as a radio operator.  He also claims that he was aware of difficulty hearing prior to his separation from service, and such has continued to the present time.  The Veteran further states that the only post-service noise exposure occurred when he was employed at a printing company; however, he was furnished ear protection.  Therefore, he claims that service connection for bilateral hearing loss is warranted. 

In this regard, the Veteran was afforded a VA examination in connection with his claim in September 2011.  At such time, the examiner reviewed the record, to include the Veteran's service treatment records, acknowledged the Veteran's in-service noise exposure as previously described, and diagnosed bilateral hearing loss in accordance with VA regulations, but opined that it was not related to his military noise exposure as his hearing was within normal limits in 1961 and at discharge in 1962.  However, audiograms conducted by the service department prior to January 1, 1967, utilized American Standards Association (ASA) units as opposed to International Standards Organization-American National Standards Institute (ISO-ANSI) units, and, as it is unclear whether the September 2011 considered such fact, the Board finds that a remand is necessary in order to obtain an addendum opinion.  Specifically, while the Veteran's January 1957 enlistment examination revealed 15/15 on the whispered voice test and his November 1959 separation examination revealed 15/15 on the spoken voice test, he was provided complete audiograms in connection with his November 1961 enlistment examination and June 1962 separation examination.  

In this regard, the November 1961 enlistment examination revealed the following puretone thresholds with the conversion to ISO-ANSI units in parentheses:




HERTZ


Nov. 1961
500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
-
5 (10)
LEFT
15 (30)
10 (20)
5 (15)
-
-5 (0)

The June 1962 separation examination revealed the following puretone thresholds with the conversion to ISO-ANSI units in parentheses:




HERTZ


June 1962
500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
10 (15)
LEFT
10 (25)
5 (15)
5 (15)
-
5 (10)

Furthermore, based upon a review of such audiograms, it appears that the Veteran's hearing acuity in the 500-2000 Hertz range improved while it worsened at 4000 Hertz.  Therefore, in rendering the addendum opinion, the VA examiner should also comment upon the significance, if any, of such threshold shift.

Furthermore, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Veteran testified at his April 2017 Board hearing that he began seeking VA treatment in 2000 at the Tuscaloosa, Alabama, facility.  The Board also notes that the AOJ indicated in the March 2014 statement of the case that VA treatment records from the Tuscaloosa and Birmingham, Alabama, facilities dated from December 2000 to January 2014 had been reviewed in connection with the Veteran's claim; however, such records are not in the file.  Consequently, all outstanding VA treatment records from such facilities dated from 2000 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
      
1.  Obtain all outstanding VA treatment records from the Tuscaloosa and Birmingham facilities dated from 2000 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such record should be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made any why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's September 2011 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's aforementioned statements indicating that he was aware of difficulty hearing prior to his separation from service, and such has continued to the present time, and that the only post-service noise exposure occurred when he was employed at a printing company; however, he was furnished ear protection, the examiner should address the following inquiries:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to, his military service, to include his acknowledged in-service noise exposure?  In rendering such opinion, the examiner should consider the conversion of the November 1961 and June 1962 audiograms from ASA units to ISO-ANSI units as detailed above.  The examiner should also comment upon the significance, if any, of the threshold shift between the two examinations (i.e., it appears that the Veteran's hearing acuity in the 500-2000 Hertz range improved while it worsened at 4000 Hertz from the time of the November 1961 examination to the June 1962 examination).    

(B)  Did the Veteran manifest bilateral hearing loss within one year of his separation from service in August 1962?  If so, please describe the manifestations.

The examiner is advised that the sole basis for a negative nexus opinion may not be that the Veteran's service treatment records did not demonstrate hearing loss in service.  A rationale should be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 
	
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


